NOT FOR PUBLICATION                      FILED
                   UNITED STATES COURT OF APPEALS                     DEC 11 2020
                                                                MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

INTEGON NATIONAL INSURANCE                    No.   19-17567
COMPANY,
                                              D.C. No.
               Plaintiff-Appellee,            1:18-cv-01192-LJO-JLT

 v.
                                              MEMORANDUM*
BILLY REECE; AMBER REECE,

               Defendants-Appellants,

and

C. N., a minor, by and through his Guardian
Ad Litem Callie Nielsen,

               Defendant.


INTEGON NATIONAL INSURANCE                    No.   19-17568
COMPANY,

               Plaintiff-Appellee,            D.C. No.
                                              1:18-cv-01192-LJO-JLT
 v.

C. N., a minor, by and through his Guardian
Ad Litem Callie Nielsen,

               Defendant-Appellant,

and
BILLY REECE; AMBER REECE,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawernce J. O’Neill, District Judge, Presiding

                          Submitted December 8, 2020**
                            San Francisco, California
Before: MURGUIA and CHRISTEN, Circuit Judges, and SESSIONS,*** District
Judge.
      Appellants Billy and Amber Reece and C.N., a minor, bring this

consolidated appeal of the district court’s entry of summary judgment in favor of

Integon National Insurance Company (“Integon”). We have jurisdiction under 28

U.S.C. § 1291, and reviewing de novo, United States v. Swisher, 811 F.3d 299, 306

(9th Cir. 2016) (en banc), we affirm.

      C.N. filed suit in state court against the Reeces for negligent supervision and

entrustment, claiming injuries suffered while riding on the Reeces’ electric golf

cart. The Reeces sought coverage from Integon under their homeowners’ policy.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable William K. Sessions III, United States District Judge
for the District of Vermont, sitting by designation.

                                          2
The policy excluded coverage for motor vehicle accidents, including accidents

resulting from negligent supervision or entrustment. The exclusion had an

exception, however, for vehicles designed for recreational use off public roads, so

long as the “occurrence” took place at the “insured location.”. The “insured

location” in this case was the Reeces’ home. C.N. was allegedly injured while on a

public roadway.

      Because the public roadway was not an “insured location,” the Integon

homeowners’ policy does not encompass C.N.’s claims. An insurance policy is a

contract, and under California law, “[t]he fundamental rules of contract

interpretation are based on the premise that the interpretation of a contract must

give effect to the ‘mutual intention’ of the parties.” Waller v. Truck Ins. Exch.,

Inc., 900 P.2d 619, 627 (Cal. 1995), as modified on denial of reh’g (Oct. 26, 1995).

California law also endorses a “common sense” reading of an insurance policy.

See, e.g., Foremost Ins. Co. v. Eanes, 184 Cal. Rptr. 635, 637 (Cal. Ct. App. 1982).

Here, a common sense reading of the Integon policy reveals the parties’ intent to

cover only those “occurrences” that happened on the Reeces’ property. C.N.’s

alleged injuries were suffered outside that policy limitation.

      Appellants urge us to find coverage on the basis of the Reeces’ location at

the time of the accident, arguing that the relevant “occurrence” was their allegedly-

negligent supervision while at their home. Such coverage would be inconsistent


                                          3
with the language of the homeowners’ policy, as the parties clearly intended to

exclude motor vehicle accidents, and any resulting injuries, suffered away from the

insured location.

      Appellants’ reliance on Liberty Surplus Ins. Corp. v. Ledesma & Meyer

Construction Co., 418 P.3d 400 (Cal. 2018), as modified (July 25, 2018) (“Liberty

Surplus”), is misplaced. Liberty Surplus considered whether an employer’s

negligent hiring and supervision of an employee was an “occurrence,” and whether

the alleged injury, though inflicted intentionally, could be considered an

“accident.” 418 P.3d at 402. Those issues are not presented here. Moreover,

Liberty Surplus was “not concerned with where the accident occurred but with

whether there was an ‘accident’ within the scope of the policy language.” Id. at

406. In this case, the location of the accident is fundamental. Because the

“occurrence” in this case did not take place at an insured location, there is no

coverage.

      AFFIRMED.

      Appellants to bear costs.




                                          4